DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Amendments and Arguments filed on 06/04/2021 and Examiner-Initiated Interview held on 07/21/2021.
Claims 1, 10, 11, and 20 have been amended; claims 8, 9, 18, and 19 have been canceled; and claim 21 has been newly added according to Amendments filed on 06/04/2021 addressing the 35 U.S.C. § 101 rejection. Claims 1, 11, and 20 have been additionally amended according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 07/21/2021 in order to discuss amending independent claims to address the 35 U.S.C. § 103(a) rejection.
Claims 1-7, 10-17, 20, and 21 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Christian Ehret on 21 July 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 11, and 20 are amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Christian Ehret on 07/21/2021. The Examiner's amendment includes amending independent claims 1, 11, and 20 in order to address the 35 U.S.C. § 103 rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 1 as follows:
1.	(Currently Amended by Examiner’s Amendment) A method for processing a deal, comprising: 
receiving, from a merchant system, deal information associated with the deal, the merchant system associated with a Bank Identification Number (BIN); 
associating, with at least one processor, the deal with a deal identifier; 
receiving, from the merchant system, a request comprising the deal identifier, the request transmitted from the merchant system in response to a customer requesting the deal, wherein the customer paid for the deal using a payment method associated with a bank account, 
in response to receiving the request, determining, with at least one processor, that the request is eligible; 
in response to determining that the request is eligible and that the payment method used by the customer is not an eligible consumer account, generating a unique account identifier based on the BIN and the deal identifier; 
in response to determining that the unique account identifier is generated, tokenizing the unique account identifier; 
detokenizing the unique account identifier, by a transaction terminal, when the tokenized unique account identifier 
receiving, with at least one processor, an authorization request, after detokenizing the unique account identifier, from the transaction terminal for a transaction initiated using the unique account identifier generated based on the BIN and the deal identifier; 
determining, with at least one processor, that the deal is applicable to a first transaction in accordance with the deal information; and 
in response to determining that the deal is applicable to the first transaction, generating, with at least one processor, an authorization response to authorize redemption of the deal based on the authorization request and the deal information.

Amend claim 11 as follows:
11.	(Currently Amended by Examiner’s Amendment) A system for processing a deal, comprising: 
a data warehouse storing deal information for a plurality of deals; and
a computing device in communication with the data warehouse, the computing device programmed or configured to: 
receive, from a merchant system, deal information associated with the deal, the merchant system associated with a Bank Identification Number (BIN); 
associate the deal with a deal identifier in the data warehouse; 
receive, from the merchant system, a request comprising the deal identifier, the request transmitted from the merchant system in response to a customer requesting the deal, wherein the customer paid for the deal using a payment method associated with a bank account
in response to receiving the request, determine that the request is eligible and that the customer is not using an eligible consumer account; 
in response to determining that the request is eligible, generate a unique account identifier based on the BIN and the deal identifier; 
in response to determining that the unique account identifier is generated, tokenizing the unique account identifier; 
detokenize the unique account identifier, by a transaction terminal, when the tokenized unique account identifier 
receive an authorization request, after detokenizing the unique account identifier, from the transaction terminal for a transaction initiated using the unique account identifier generated based on the BIN and the deal identifier; 
determine that the deal is applicable to a first transaction in accordance with the deal information; and 
in response to determining that the deal is applicable to the first transaction, generate an authorization response to authorize redemption of the deal based on the authorization request and the deal information.

Amend claim 20 as follows:
20.	(Currently Amended by Examiner’s Amendment) A computer program product for processing a deal, comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
receive, from a merchant system, deal information associated with the deal, the merchant system associated with a Bank Identification Number (BIN); 
associate the deal with a deal identifier; 
receive, from the merchant system, a request comprising the deal identifier, the request transmitted from the merchant system in response to a customer requesting the deal, wherein the customer paid for the deal using a payment method associated with a bank account
in response to receiving the request, determine that the request is eligible and that the customer is not using an eligible consumer account; 
in response to determining that the request is eligible, generate a unique account identifier based on the BIN and the deal identifier; 
in response to determining that the unique account identifier is generated, tokenize the unique account identifier; 
detokenize the unique account identifier, by a transaction terminal, when the tokenized unique account identifier 
receive an authorization request, after detokenizing the unique account identifier, from the transaction terminal for a transaction initiated using the unique account identifier generated based on the BIN and the deal identifier; 
determine that the deal is applicable to a first transaction in accordance with the deal information; and 
in response to determining that the deal is applicable to the first transaction, generate an authorization response to authorize redemption of the deal based on the authorization request and the deal information.


Allowable Subject Matter
Claims 1-7, 10-17, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 03/04/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 06/04/2021. The Applicant asserts “Under the first prong of Alice, claim 1 is directed to an improvement in transaction systems associated with deal redemptions. The amended independent claims recite a processing of redeeming deals. Without the invention, a customer may purchase a coupon or voucher using a transaction method. In return, the customer receives a coupon or voucher for redeeming the deal. In order to redeem the deal, the customer must present the purchased coupon or voucher to a merchant. Then, the customer must additionally present a payment method to finish the redemption of the deal. However, the claimed invention is an improvement over conventional deal redemption transaction systems and methods by allowing a customer to redeem a deal without having to physically present the purchased coupon or voucher to the merchant. Therefore, claim 1 is eligible under Step 2A, Prong One, because it recites a technical improvement specific to redeeming deals in a financial transaction…The claim is also eligible under Step 2A, Prong Two, because it is drawn to a practical application in improving the security of a deal transaction and allowing a customer to redeem a deal by only presenting a payment method to a merchant…Amended claim 1 embodies practical applications for redeeming deals using a BIN where the “unique account ID (647) is an account number generated from a specific ‘Bank Identification Number’ (BIN).” See Paragraph [00373] of the originally filed specification. Then, “the account ID (647) is the primary key that the user (101) uses to redeem the purchased deal with the merchant. The data warehouse (149) ties the account ID (647) with the user purchased deal, so that appropriate validations can be performed when the account ID (647) is used at the transaction terminal (105).” See Paragraph [00374] of the originally filed specification. Additionally, the amended claim 1 improves the security of a deal transaction because “the virtual account ID (647) can be encrypted or tokenized ... the transaction terminal (105) is configured to decrypt or de-tokenize the value.” See Paragraph [00378] of the originally filed specification…Furthermore, the claims are eligible under Step 2B because they recite a unique arrangement of systems and steps, including but not limited to “in response to determining that the request is eligible, generating a unique account identifier based on the BIN and the deal identifier”, that have not been shown to be routine, well-known, and conventional. The Federal Circuit has held that “an inventive concept can be found in the nonconventional and non-generic arrangement of known, conventional pieces.” See BASCOM Global Internet Services v. AT&T Mobility, 827 F.3d 1341, 1350 (Fed. Cir. 2016). In BASCOM, the claims directed to known filtering techniques were held to be eligible because steps were performed at a specific location that was not conventionally used for such steps (i.e., a server-side filter for differently filtering content for individual clients)…Therefore, amended claim 1 is eligible because it recites a nonconventional method to deal redemption transactions, as well as improving the security of the transactions. These elements alone or in combination recite a non-routine and unconventional arrangement of processor(s)/component(s) in the field of deal redemptions. See MPEP § 2106.05(e) (“When evaluating whether additional elements meaningfully limit the judicial exception, it is particularly critical that examiners consider the additional elements both individually and as a combination. When an additional element is considered individually by an examiner, the additional element may be enough to qualify as ‘significantly more’ if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. However, even in the situation where the individually-viewed elements do not add significantly more or integrate the exception, those additional elements when viewed in combination may render the claim eligible”).”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “in response to determining that the unique account identifier is generated, tokenizing the unique account identifier; detokenizing the unique account identifier, by a transaction terminal, when the tokenized unique account identifier is registered at the transaction terminal; receiving, with at least one processor, an authorization request, after detokenizing the unique account identifier, from the transaction terminal for a transaction initiated using the unique account identifier generated based on the BIN and the deal identifier; determining, with at least one processor, that the deal is applicable to a first transaction in accordance with the deal information; and in response to determining that the deal is applicable to the first transaction, generating, with at least one processor, an authorization response to authorize redemption of the deal based on the authorization request and the deal information.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. security of a deal transaction and authorization of deal redemption via tokenized/data encryption) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, claims 1-7, 10-17, 20, and 21 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2010/0106569 to Grimes in view of U.S. Publication 2012/0101881 to Taylor in a Non-Final Rejection filed on 03/04/2021. The claims are allowable over the 35 U.S.C. § 103 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 06/04/2021. The Applicant asserts “As an initial matter, the independent claims have been amended to clarify the process of redeeming a deal at least with respect to the unique account identifier, BIN, and deal identifier as discussed during the interview. As previously discussed, the independent claims allow redemption of a deal using a payment method associated with the BIN…None of the cited references teach the amended steps of redeeming a deal. On page 9, the Office Action acknowledges that “Grimes does not explicitly disclose the merchant system associated with a Bank Identification Number (BIN); and generating a unique account identifier based on the BIN.” Indeed, Grimes is directed to providing “targeted marketing offers to consumers during session with an online (web-based) Internet portal.” See Grimes at Abstract. Such marketing offers are created by considering for example, “how a consumer spends (or does not spend) money ... transaction history ... types of merchants ... average number of transactions.” See Grimes at paragraph [0091]. Therefore, Grimes does not need to generate a unique account identifier based on the BIN for facilitating a deal transaction…Similarly, Taylor does not teach the deal processing steps of claim 1. On page 10, the Office Action states that Taylor discloses the steps that Grimes does not explicitly disclose in the above paragraph. The Office Action refers to paragraph [0162] of Taylor in support of the statement. However, paragraph [0162] of Taylor only discusses using the BIN number to locate deal information of an issuer, which is associated with the BIN, regarding any of the products that a customer may purchase. Throughout the specification, Taylor consistently discusses using the BIN in clearing and qualification of deals. For example, Taylor associates BIN with steps 8204, 8218, 8222, 8206, and 8406 of its transaction. See Taylor at paragraphs [0167], [0173], [0179], [180], and [186]. As can be seen in FIG. 8C of Taylor, these enumerated steps use the BIN in association with clearing and qualifying deals. In other words, Taylor only uses the BIN to determine if an item qualifies for a deal with an issuer, which is associated with the BIN. Therefore, Taylor does not teach “authorizing] redemption of the deal based on the authorization request and the deal information...using a payment method associated with the BIN.”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “receiving, from a merchant system, deal information associated with the deal, the merchant system associated with a Bank Identification Number (BIN); associating, with at least one processor, the deal with a deal identifier; receiving, from the merchant system, a request comprising the deal identifier, the request transmitted from the merchant system in response to a customer requesting the deal, wherein the customer paid for the deal using a payment method associated with a bank account; in response to receiving the request, determining, with at least one processor, that the request is eligible; in response to determining that the request is eligible and that the payment method used by the customer is not an eligible consumer account, generating a unique account identifier based on the BIN and the deal identifier.” Grimes and Taylor do not explicitly disclose the limitations of the invention; utilizing the Bank Identification Number (BIN) in the generation of a unique account identifier in the instance when a request to redeem a deal is eligible but the customer does not have an eligible consumer account. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 11, and 20 render the claims allowable over the art. Thus, claims 1-7, 10-17, 20, and 21 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                                                                         
July 26, 2021